NUMBER 13-17-00704-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


LORA RAE CHILDRESS,                                                           Appellant,

                                            v.

DANNY RAY REGALADO,                                                            Appellee.


                          On Appeal from the 25th Court
                           of Gonzales County, Texas.



                                       ORDER
              Before Justices Rodriguez, Contreras, and Hinojosa
                               Order Per Curiam

       Appellee’s counsel, Rafael Leal, has filed a motion to withdraw as counsel. We

grant said motion. Pursuant to Rule 6.5(c) of the Texas Rules of Appellate Procedure,

counsel is directed to notify appellee, in writing, of any previously undisclosed deadlines
and file a copy of that notice with the Clerk of this Court.

       Appellee is directed to notify the Court promptly if he retains new counsel on appeal

by filing a notice including that attorney’s name, mailing address, email address,

telephone number, facsimile number, and State Bar of Texas identification number. See

generally TEX. R. APP. P. 6. In the interim, the Court expects this appeal to proceed as

per the appellate rules. Appellee is expected to comply with all applicable deadlines and

filings should comply with the Texas Rules of Appellate Procedure.

       It is so ORDERED.

                                                          PER CURIAM


Delivered and filed this the
13th day of March, 2018.




                                              2